Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 26, 2019

The Court of Appeals hereby passes the following order:

A19A1532. KATHY MAY TOTH v. GLORIA NAEGELE MAY.

      In October 2018, the trial court entered a default judgment in favor of Gloria
Naegele May. Thereafter, in December 2018, Kathy May Toth filed a motion to set
aside the trial court’s judgment pursuant to OCGA § 9-11-60 (d), alleging accident,
mistake, and/or excusable neglect. The trial court denied the motion, and Toth filed
this direct appeal. We, however, lack jurisdiction.
      An appeal from an order denying a motion to set aside a judgment under
OCGA § 9-11-60 (d) must be made by application for discretionary review. OCGA
§ 5-6-35 (a) (8); Jim Ellis Atlanta, Inc. v. Adamson, 283 Ga. App. 116, 116 (640 SE2d
688) (2006).     “[C]ompliance with the discretionary appeals procedure is
jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991).
Toth’s failure to file a discretionary application thus deprives this Court of
jurisdiction over this appeal, which is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/26/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.